Wilde, J.
We think it quite clear, that the exceptions taken by the defendant’s counsel in this case cannot be sustained. The new count, filed by leave of court, was not founded on any new cause of action. It only set out the alleged negligence of the defendant more fully than it was. alleged in the first count; and such amendment was unques*388tionably allowable, and would have been before the Rev. Sts. c. 100, <§> 22, which authorize the court to allow amendments in substance as well as form, in the pleadings in any civil action, before judgment rendered.
It is equally clear, that the instructions given to the jury were entirely correct, and that the instructions which the defendant’s counsel requested to be given could, on no principle of law, be sustained. The court was requested to decide authoritatively what was the law of the State of Georgia, as to the matter in issue between the parties. This the court declined to do; and the question was left to the jury to decide, as a fact, with such instructions to assist them in ascertaining and applying the law, as were deemed proper, and to which there is no objection. That foreign laws, whether written or unwritten, are to be proved • as facts, is well established ; the only difference is as to the mode of proof. Mostyn v. Fabrigas, Cowp. 174. Male v Roberts, 3 Esp. R. 164. Millar v. Heinrick, 4 Campb. 155 Haven v. Foster, 9 Pick. 130. And the same rule of law i? applicable to the construction of foreign statutes. The question for the jury to decide was, what had been the construction given to the statute, as to this case, by the court in the State of Georgia; for this case is to be decided in the same mannei as it would be decided if it had been commenced and tried in that State.

Exceptions overruled.